.
                                                   .
               OFFICE   OF THE ATTORNEY          GENERAL   OF TEXAS
                                        AUSTIN




    Eon. Prmlk R. Hurry
    OOUnty Attorney
    Panhandle, Texar
    Dear Mr. Murray;




    -

                   whether     or not t
             to oonrtftutionallb4                       de tax to oset tfme
             warrant8 against road                        or oat they ret
                                                          tax authorized

        ha8 boon   modted
                                                         adopted In 1890
                                                        thorlee an mlditfonal
                                                        .OO ot raluatlon ror
                                                       roada. If toted by a
                                                       ng eleotorr of the
                                                       e held for that purpose,




    ‘mnt Y&f by t&
                             entlaal quo&ion
                            rable Joe B. S&t&,
                                                 was pXvmmted   to thlr dopart-
                                            Countr Auditor of Hunt County
        adl the Eonorablb Soott Qaine@, krrtrtant Attornq Ceumral,
        rrnderod an opinion on thir queetion Maroh llth, 193i?,a oopy
        of raid opinion befog 4n41064d herrwith.
                                                                 .
      ,        :_.
Eon. hnk    R. Muira7         January l&h, 1939          pw   ia
             . '
      In+@     'toyour inquiry, ln tier of the foregoing
authoritl.8, it is the opinion of this departmoat that where lag
&litional road malntenams tax has been authorimd to be letied
and oolleoted at an eleotlon oalled for that purpose br the
ajorltr or the qyallfied voters of the oountr, the Cemissioners*
Court ~7 fix a greatejror less rate of 1~7 each JWU, not to
lxoeed 134 on tie #lOO.OO vmrth oi taxable property.
        Trusting thit the roreeoing +wwers your inquir7, I am
                                 Yours very truly
                             ATTORNlIYGENERALWTl3XAS
                             By (Signed) ARDELL WILLIAMS
                                             Assistant        .
    -

AW:OB
APPROVED:
(Slgn,d)GRRALD 0. MARN
Am-     GENERU OF TEXAS